—Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression hearing; Michael Obús, J., at jury trial and sentence), rendered July 31, 1998, convicting defendant of manslaughter in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life, unanimously affirmed.
Defendant’s motion to suppress a statement was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. The totality of the circumstances establish that the confession was voluntary (see, People v Anderson, 42 NY2d 35; see also, People v Hopkins, 58 NY2d 1079). Although the statement was taken in a hospital where defendant was recovering from serious injuries, there is no evidence that defendant’s medical *329condition affected the voluntariness of his statement. Furthermore, there was no evidence that defendant was represented by counsel on charges stemming from the circumstances of his apprehension, that he had been arraigned on that case, or that the commencement of criminal proceedings in that case or the instant case was delayed for any reason other than defendant’s hospitalization.
The court properly declined to submit second-degree manslaughter as a lesser included offense of first-degree manslaughter, since neither the People’s nor defendant’s version of the events provided a rational basis for the jury to conclude that defendant’s act was reckless, but not intentional (see, People v Smith, 87 AD2d 640, 642, lv denied 56 NY2d 814).
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.